Citation Nr: 0521645	
Decision Date: 08/10/05    Archive Date: 08/19/05

DOCKET NO.  97-21 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to benefits under the provisions of 38 U.S.C.A. 
§ 1151, for a bilateral foot disorder, claimed as having 
resulted from hospitalization and medical treatment received 
at a VA Medical Center in 1976.


REPRESENTATION

Appellant represented by:	Glenn R. Bergmann, Esq.


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran served on active duty from September 1973 to May 
1975, and on active duty for training from August 1972 to 
February 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the veteran's claim of entitlement to 
compensation benefits under 38 U.S.C.A. § 1151 for a 
bilateral foot disorder.  

In a September 2000 decision, the Board denied the veteran's 
claim of entitlement to compensation benefits under for a 
bilateral foot disorder.  He subsequently appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  While this case was pending at the 
Court, the VA Office of the General Counsel filed an 
unopposed motion to vacate the Board's September 2000 
decision, based upon changes in law, and to remand the matter 
for readjudication.  In a February 2001 Order, the Court 
granted that motion, vacated the Board's September 2000 
decision, and remanded the veteran's claim to the Board for 
compliance with directives that were specified in the 
unopposed motion.

In a February 2002 decision, the Board once again denied the 
veteran's claim of entitlement to benefits under 38 U.S.C.A. 
§ 1151 for a bilateral foot disorder.  He subsequently 
appealed that decision to the Court.  Thereafter, the 
veteran's attorney and the VA Office of the General Counsel 
filed a joint motion to vacate the Board's February 2002 
decision, and to remand his claim for readjudication.  In a 
January 2003 Order, the Court granted that motion, vacated 
the Board's February 2002 decision, and remanded the 
veteran's claim to the Board for compliance with directives 
that were specified in the joint motion.

This case was most recently before the Board in October 2003, 
at which time it was remanded for additional evidentiary 
development.  That development has been undertaken and the 
case has returned to the Board, ready for appellate review.




FINDINGS OF FACT

1.  The veteran underwent surgery in a VA medical facility in 
1976 for bilateral, non-service-connected deformities of the 
feet, diagnosed as hallux valgus with hammertoes.  The 
procedures consisted of resection arthroplasty of his 2nd, 
3rd, and 4th toes bilaterally, as well as bilateral osteotomy 
of the proximal phalanges of the 1st toes.  

2.  In 1993 and 1994, the veteran underwent additional 
surgery on his feet in a non-VA medical facility, by a non-VA 
care provider, consisting of: (a) Reverdin-Green-Laird 
bunionectomy of the left foot, arthrodesis of the proximal 
and distal interphalangeal joints of digits two through four 
of the left foot, and elevating osteotomy of the third 
metatarsal of the left foot; (b) Reverdin-Green-Laird 
bunionectomy, 1st metatarsal with Biofix absorbable pin 
fixation times 2, right foot; peg-in-hole arthrodesis DIPJ 
and PIPJ with extensor DIPJ digits 2 through 4 with extensor 
capsulotomy and tenotomy at the MPJ digits 2 through 4, right 
foot; and 3rd metatarsal head resection, right foot; and; (c) 
amputation of the third digit of the veteran's right foot.

3.  In September 1995, the RO received the veteran's claim of 
entitlement to compensation for a bilateral foot disability, 
claimed under the provisions of 38 U.S.C.A. § 1151 as 
attributable to foot surgery performed by VA in 1976.  

4.  Currently manifested bilateral foot conditions include 
hammertoes and hallux valgus (both of which existed prior to 
the VA 1976 surgery), and peripheral neuropathy. 

5.  The preponderance of the competent and probative evidence 
of record is against a finding that chronic additional 
disability of the feet resulted from VA medical treatment in 
1976.



CONCLUSION OF LAW

Compensation under 38 U.S.C.A. § 1151 for a bilateral foot 
disorder is denied.  38 U.S.C.A. § 1151 (West 2002) 
(effective prior to October 1, 1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) stated that, 
under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, 18 Vet. App. at 121.  

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).

In a recent case, Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), the Court addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.

In an April 2004 letter implementing VA's duty to notify and 
to assist, the RO informed the veteran of the steps that had 
been undertaken with respect to evidentiary development of 
his claim, and what the veteran's own responsibilities were 
in accord with the duty to assist.  In addition, the veteran 
was advised by virtue of an August 1996 rating decision, a 
detailed May 1997 Statement of the Case (SOC), and several 
Supplemental SOC's most recently issued in April 2005, of the 
pertinent law and what the evidence must show in order to 
substantiate the claim.  All such notices provided by VA must 
be read in the context of prior, relatively contemporaneous 
communications from the agency of original jurisdiction.  See 
Mayfield v. Nicholson, supra, at 125. 

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.

The Board notes further that, in Pelegrini v. Principi, 
supra, the Court held that a VCAA notice must be provided to 
a claimant before the "initial unfavorable [agency of 
original jurisdiction (AOJ)] decision on a service-connection 
claim."  The Court also made it clear that where notice was 
not mandated at the time of the initial RO decision, the RO 
did not err in not providing such notice complying with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), because an 
initial RO decision had already occurred.  See also 
VAOPGCPREC 7-2004, supra.  

Here, the veteran was notified of VA's duty to assist 
subsequent to the appealed rating decision.  However, the RO 
has taken all necessary steps to both notify the veteran of 
the evidence needed to substantiate the claim and to assist 
him in developing relevant evidence.  In this regard, the 
case was remanded in October 2003 to assure that all 
statutory duty to assist and notify requirements were met.  
Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of this matter.  Rather, 
remanding this case again to the RO for further VCAA 
development would result only in additional delay, with no 
benefit to the veteran.  See Bernard v. Brown, supra.  The 
Court has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated 
on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In 
fact, the Court has stated, "The VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."  Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc).

The Board notes, in addition, that a substantial body of 
evidence was developed with respect to the veteran's claim.  
VA records and private medical opinions have been secured for 
the file, and a VA examination was conducted in 2004.  For 
its part, VA has done everything reasonably possible to 
assist the veteran, and no further action is necessary to 
meet the requirements of the VCAA and the applicable 
regulatory changes published to implement that statute.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Factual Background

In July 1976, the veteran was admitted to a VA hospital with 
complaints of calluses on both feet and pain at the bottom of 
both feet.  Examination revealed bilateral hammertoes and 
hallux valgus.  X-rays dated August 10, 1976, also revealed 
bilateral hallux valgus, without any significant degenerative 
changes at the metatarsal phalangeal joints, but with flexion 
deformities of the right 3rd and 5th toes, and the left 3rd, 
4th, and 5th toes.  On August 17, 1976, he underwent a 
resection arthroplasty of the toes, bilaterally (the 
operative report indicates that the 2nd, 3rd, and 4th toes on 
both feet underwent proximal phalanx revision); and an 
osteotomy of the proximal phalanx of each 1st toe (the 
"big" toes), with insertion of a smooth K-wire drilled 
retrograde into the base of each big-toe proximal phalanx.  
No complications were reported.

Shortly following surgery, it was noted that the veteran had 
been placed in bilateral short leg walking casts.  X-rays 
taken on September 7, 1976, revealed a metallic pin 
traversing the phalanges of the right big toe and a similar 
pin traversing the proximal phalanx of the left big toe.  
Later X-rays, taken on September 24, 1976, revealed no change 
in the position and alignment of the bones, fragments of 
joints.  Healing was progressing, and no complications were 
seen.  The casts were removed after four weeks, and he was 
started on crutch walking.  His sutures were eventually 
removed, and he was measured for space shoes.  By September 
29, 1976, the date of discharge from the hospital, he was 
found to be ambulating without any aids and without 
complaints of pain.

A December 1976 clinical note indicates that the veteran had 
complained of continuing pain in his feet.  The examining 
physician noted that his hallux valgus condition had been 
corrected.  In a June 1977 clinical note, it was noted that 
the veteran had reported continuing foot pain, and that he 
was suffering from plantar warts of the metatarsal arch.

In June 1993, the veteran was admitted to Maryview Medical 
Center.  His private foot-care provider, D.A., D.P.M., noted 
that he had been complaining of bilateral foot pain of 15 
years' duration.  It was also noted that he had a history of 
prior foot surgery in 1976, and that he had been unresponsive 
to surgical and conservative treatment over the past 15 
years.  Physical examination resulted in an impression of 
hallux abductor valgus bilaterally - hallux limitus; rigid 
quad toe deformity of digits two-four bilaterally; and 
deformed/plantar flexed third metatarsal bilaterally.  
Shortly thereafter, the veteran underwent a Reverdin-Green-
Laird bunionectomy of the left foot; arthrodesis of the 
proximal and distal interphalangeal joints of digits two-four 
of the left foot; and elevating osteotomy of the third 
metatarsal of the left foot.  The surgery was performed by 
D.A., a podiatrist.

Private medical records dated in March 1994 show that the 
veteran underwent additional surgical procedures in regard to 
his right foot.  In these records, the podiatrist noted 
diagnoses of hallux limitus with hallux-abducto-valgus, right 
foot; rigid toe deformity, digits two through four; and 
deformed/plantar flexed third metatarsal, right foot.  She 
indicated that the veteran underwent a Reverdin-Green-Laird 
bunionectomy, first metatarsal, with Biofix absorbable pin 
fixation times two, right foot; peg-in-hole arthrodesis DIPJ 
and PIPJ with extensor DIPJ digits two through four, with 
extensor capsulotomy and tenotomy at the MPJ digits two 
through four, right foot; and third metatarsal head 
resection, right foot.

In September 1995, the veteran filed a claim of entitlement 
to compensation benefits under 38 U.S.C.A. § 1151 for a 
bilateral foot disorder.  He asserted that his June 1993 
surgery was necessary because of problems caused by his 
August 1976 surgery at the VA hospital.  In support of this 
claim, he submitted additional treatment records pertaining 
to his June 1993 surgery.  These records disclose that, in 
March 1994, D.A. twice performed surgery on the veteran.  On 
March 3, the procedures were a Reverdin-Green-Laird 
bunionectomy, 1st metatarsal, with Biofix absorbable pin 
fixation times 2, right foot; peg-in-hole arthrodesis DIPJ 
and PIPJ with extensor DIPJ digits 2 through 4 with extensor 
capsulotomy and tenotomy at the MPJ digits 2 through 4, right 
foot; and 3rd metatarsal head resection, right foot.

Then, on March 16, 1994, the veteran again underwent surgery 
by D.A., consisting of an amputation of the third digit of 
the veteran's right foot.  In listing indications for this 
procedure, D.A. noted that the veteran, since the March 3 
operation, had developed gangrene of the third toe of his 
right foot, and cellulitis on the dorsal aspect of that foot.  
She also reported that the veteran was a brittle diabetic, 
and that he was under care for his diabetes with his primary 
care physician, as well as a diabetes specialist.

The record also includes a May 1995 nerve conduction study, 
which revealed mildly abnormal sensory conduction studies in 
both lower extremities, consistent with peripheral 
polyneuropathy.  

A VA clinical note dated in May 1996 shows that the veteran 
complained of chronic foot pain.  It was noted that he was 
status post foot surgery in 1976 and 1993.  It was further 
noted that he was a diabetic, and was taking Glucophage and 
Glipizide, which had been prescribed for that disease.  The 
clinical assessments were: chronic foot pain; and diabetes 
mellitus, with neuropathy, followed by a private medical 
doctor.

In the August 1996 rating decision, the RO denied the 
veteran's claim of entitlement to compensation benefits under 
38 U.S.C.A. § 1151 for a bilateral foot disorder.  In a 
Notice of Disagreement received in May 1997, he asserted that 
he had continued to experience foot problems ever since his 
1976 surgery.

In a June 1997 letter, the veteran's podiatrist, Dr. A, 
indicated that she had been asked by him to write a letter 
regarding the standard of care provided at the VA hospital in 
1976.  In her letter, the podiatrist explained that she 
questioned whether the proper procedures were performed by VA 
medical personnel in 1976.  In particular, she asserted that 
his records do not explain whether any corrections were made 
of the hallux valgus deformities or of the hammertoe 
deformities.  In addition, she questioned the performance of 
an arthroplasty, because she felt that an arthrodesis would 
have been the procedure of choice when multiple hammertoe 
procedures were warranted.  She also questioned why they were 
not fixated with some type of K-wire or C-wire fixation to 
maintain the proper bony alignment.  D.A. concluded that the 
veteran was in so much pain that he required the 
bunionectomies and hammertoe repairs that she performed in 
June 1993.  She found that he was now in good spirits 
concerning his feet, and that he was performing normal 
activities, to include running, which he was not able to do 
prior to seeing her as a patient.  She noted that he was now 
seeing her periodically for diabetic foot care.

In a second letter dated in July 1997, D.A. indicated that it 
was her professional opinion that the veteran's foot 
disability was greater in his post-operative state secondary 
to surgery performed at a VA hospital in August 1976.  She 
did not indicate that she had seen him between 1976 and 1993, 
nor did she refer to any records of treatment of his feet by 
any other medical provider during that period.

This case was remanded by the Board for additional 
evidentiary development in June 1999.  The Board instructed 
the RO to inquire as to whether any medical records might 
exist pertaining to treatment received between 1976 and 1993.  
The Board also instructed the RO to request that Dr. A expand 
upon her previous comment that the veteran's disability was 
unresponsive to treatment received during the 15 years prior 
to his 1993 surgery, and that she provide any available 
medical evidence showing that the veteran's disability had 
increased as a result of his 1976 surgery.

In July 1999, in accordance with the Board's instructions, 
the RO issued a letter to D.A. requesting that she submit 
medical evidence showing that the veteran's disability had 
increased after 1976, and medical evidence showing that any 
increase was due to his August 1976 surgery.  The RO also 
requested that she expand upon her comment that his 
disability was unresponsive to treatment received in the 15 
years prior to his 1993 surgery.  In a response letter dated 
in September 1999, D.A. did not expand upon her 
aforementioned comment, but instead reasserted that the 
veteran had been given improper treatment in 1976.  She 
further asserted that, had he been given the correct 
treatment, his feet would not have been in such bad condition 
when she first saw him.  Specifically, D.A. argued that, had 
the veteran been wearing custom made orthoses post-
operatively, his condition would not have deteriorated to 
such a degree.  She concluded that it was "highly likely" 
that he suffered a great deal from his foot disabilities 
following surgery in 1976.

In July 1999, the RO also issued a letter to Dr. R, another 
private physician who had been identified by the record, 
requesting that he submit any available records pertaining to 
treatment administered to the veteran since 1976.  In a 
response letter dated in November 1999, Dr. R explained that 
he had been treating the veteran for diabetes mellitus for 
many years.  The physician explained that, when the veteran 
initially appeared for treatment, he had already had his toe 
amputated in the distant past, which, "by history," was due 
to infection and osteomyelitis following hammertoe surgery at 
a VA hospital.  Dr. R concluded that, because the veteran had 
clinically insignificant diabetic neuropathy, his amputations 
were not as a consequence of diabetes or its complications.  
Instead, Dr. R chose to "accept [the veteran's] sequence of 
events," i.e., that his amputations were the result of 
osteomyelitis that developed after corrective toe surgery.

Also in July 1999, the Board received several photographs of 
the veteran's feet, which had been sent from the veteran to 
his U.S. Representative.  In a separate statement received 
that same month, the veteran reiterated his belief that VA 
had not corrected his bilateral foot deformities, and that he 
had required treatment from Dr. A in order to correct the 
problem.

In September 2000, the Board denied the veteran's claim of 
entitlement to compensation benefits for a bilateral foot 
disorder.  He subsequently appealed that decision to the 
Court.  While this case was pending at the Court, the VA 
General Counsel filed an unopposed motion to vacate the 
Board's September 2000 decision, and to remand his claim for 
readjudication.  The motion stated that a remand of this case 
from the Court to the Board was warranted, due to the 
enactment of the Veterans Claims Assistance Act of 2000 
(discussed above).  In February 2001, the Court granted that 
motion, vacated the Board's September 2000 decision, and 
remanded the veteran's claim to the Board for compliance with 
directives that were specified in the unopposed motion.  The 
case was then returned to the Board for further appellate 
review consistent with the Court's order.

This case was again before the Board in February 2002, at 
which time the Board denied the veteran's claim of 
entitlement to benefits under the provisions of 38 U.S.C.A. 
§ 1151 for a bilateral foot disorder.  The veteran also 
appealed that decision to the Court.  Subsequently, a joint 
motion was filed to vacate the Board's February 2002 
decision, and to remand his claim for readjudication.  The 
motion stated that a remand of this case from the Court to 
the Board was necessary in order for the Board to address 
whether the duty to notify had been properly satisfied under 
38 U.S.C.§ 5103(a), as amended by the VCAA.  The joint motion 
also asserted that the Board's reasons and bases for the 
February 2002 decision were deficient, in failing to support 
its determination that the evidence was against a finding 
that the veteran continued to have any additional disability 
in either of his feet as a result of the 1976 VA foot 
surgery.  In a January 2003 order, the Court granted that 
motion, vacated the Board's September 2000 decision, and 
remanded the veteran's claim to the Board for compliance with 
directives that were specified in the joint motion.  The case 
was then returned to the Board for further appellate review 
consistent with the Court's order.

In October 2003, the Board remanded the case for additional 
evidentiary development, to include scheduling a VA 
orthopedic examination and requesting specific information 
and opinions pertinent to the claim on appeal. 

D.A. provided another statement for the record dated in 
December 2003.  The podiatrist observed that the veteran 
still suffered from bilateral foot disorder, which she 
indicated started when the veteran was under care by VA 
(surgical correction in 1976).  D.A. made reference to the 
Board decision of February 2002, which stated that the 
hammertoe deformities were corrected with K-wires.  D.A. 
indicated that a review of the veteran's medical records and 
X-ray report revealed that the K-wires were actually placed 
in the bunion area and not in toes two through five.  

D.A. also reached the following conclusions: (1) the 
additional disability was not the result of the veteran's 
conduct or failure to follow instructions; (2) the continued 
condition is not the result of a continuation of the natural 
progress of foot deformity, but is due to the 1976 surgery; 
she stated that, if the foot deformity had been corrected at 
that time, the veteran might have avoided further foot 
reconstructive surgery, but instead, since 1976, he had 
undergone several surgeries to include an amputation of the 
right third toe due to gangrene; (3) additional disability 
was the result of VA treatment, not merely coincidental with 
it; however this was primarily due to the neglect of 
treatment that was not provided as opposed to that which was 
provided to the veteran; (4) the result of the 1976 surgery 
was not the intended purpose of the surgery due to 
negligence, as VA had refused to issue him custom made shoes 
for his foot deformities, causing neurological symptoms 
including insensitivity in the feet.  The doctor also 
mentioned that during the previous six months the veteran had 
complained of discomfort in walking and running and the 
performance of normal activities, and that manifestations 
including pre-ulcerative areas over the plantar aspect of the 
right 2nd metatarsal as well as the left 3rd and 5th metatarsal 
heads, and tendon and muscle imbalance causing over-lapping 
of the 2nd, 3rd, and 4th toes of the left foot.

The record also contains another statement from Dr. R, who 
has treated the veteran for diabetes since 1993.  The doctor 
mentioned that Dr. A had referred the veteran because of his 
toe deformities and gangrene in the presence of Type II 
diabetes, but not caused by diabetes (no diabetic 
complications).  Dr. R stated that when he first saw the 
veteran in 1995, there was no evidence of either diabetic 
neuropathy or diabetic vascular disease, and that this 
remained true as of January 2004.  On examination, the 
veteran still had deformities with amputation of the right 
3rd toe, with no ulcerations.  Pulses were intact, and there 
was no evidence of distal vascular disease.  Sensory 
examination was almost normal, which Dr. R found significant 
in light of the fact that the veteran had been diabetic since 
1981.  Dr. R concluded that, since the veteran did not have 
any diabetic complication resulting in foot deformity, 
neuropathy, or vascular disease or toe infection in 1993; 
these conditions were not due to diabetes, but were caused by 
VA treatment.  

A VA examination was conducted in December 2004, at which 
time the veteran complained of numbness and tingling in both 
feet.  Examination of the feet yielded diagnoses of: pes 
planus, bunion, hammertoes, neuropathy, and hyperkeratosis.  
An EMG study was abnormal, revealing peripheral neuropathy in 
the upper and particularly lower extremities.  The EMG study 
was determined to be consistent with diabetic peripheral 
neuropathy with absent peripheral pulses.  Diagnoses of 
bilateral hallux valgus, peripheral neuropathy of the lower 
extremities, secondary to diabetes; peripheral vascular 
disease; bilateral pes planus; bilateral hammertoes; and 
bilateral hyperkeratosis, were made.  

In an addendum to the December 2004 VA examination report, 
added the same month, the examiner noted that the veteran 
underwent a bunionectomy at the VAMC in 1976, following which 
the records did not indicate additional complications other 
than pain.  The examiner concluded that the current symptoms 
and diagnosis experienced by the veteran were secondary to 
diabetes and peripheral vascular disease, and opined that it 
was not likely that the veteran's current foot problems were 
secondary to his previous surgery in 1976.

III.  Pertinent Law and Regulations

VA received the appellant's claim for entitlement to 
compensation under 38 U.S.C.A. § 1151 in September 1995.


The criteria applicable under 38 U.S.C.A. § 1151 for claims 
received prior to October 1, 1997, allow compensation where 
any veteran shall have suffered an injury, or an aggravation 
of an injury, as a result of hospitalization, medical or 
surgical treatment, awarded under any of the laws 
administered by the Secretary, or as a result of having 
submitted to an examination under any such law, and not the 
result of such veteran's own willful misconduct, and such 
injury or aggravation results in additional disability to or 
the death of such veteran.  In appropriate cases, disability 
or death compensation shall be awarded in the same manner as 
if such disability, aggravation, or death were service 
connected.  38 U.S.C.A. § 1151 (West 1991) (effective prior 
to October 1, 1997).

The regulatory framework developed by VA to implement 38 
U.S.C.A. § 1151 is contained at 38 C.F.R. § 3.358.  Prior to 
November 1991, VA had long interpreted 38 U.S.C.A. § 1151 to 
require a showing of fault on the part of VA, or the 
occurrence of an accident, to establish entitlement to 
compensation under section 1151 for adverse consequences of 
VA medical treatment, based upon the regulatory provision 
found at 38 C.F.R. § 3.358(c)(3), (4).

However, on November 25, 1991, in the case of Gardner v. 
Derwinski, 1 Vet. App. 584 (1991), the U.S. Court of Appeals 
for Veterans Claims invalidated 38 C.F.R. § 3.358(c)(3), 
holding that that portion of the regulation was unlawful 
because it exceeded the authority of the VA Secretary and 
violated the statutory rights granted to veterans by Congress 
under section 1151.  The U.S. Court of Appeals for the 
Federal Circuit subsequently concluded that the VA's 
regulations interpreting section 1151 as requiring fault or 
accident were entitled to no deference, and held that 38 
C.F.R. § 3.358(c)(3) was invalid.  Gardner v. Brown, 5 F.3d 
1456 (Fed. Cir. 1993).  On December 12, 1994, the Supreme 
Court similarly held that the VA was not authorized by 
section 1151 to exclude from compensation the "contemplated 
or foreseeable" results of non-negligent medical treatment, 
as provided by 38 C.F.R. § 3.358(c)(3).  Brown v. Gardner, 
513 U.S. 115 (1994).


On March 16, 1995, amended regulations which conformed to the 
Supreme Court's decision were published, and the fault or 
accident requirement of 38 C.F.R. § 3.358(c)(3) was deleted.  
The amendment was made effective November 25, 1991, the date 
the initial Gardner decision was issued by the Court of 
Appeals for Veterans Claims.  60 Fed. Reg. 14,222 (Mar. 16, 
1995).  The interim rule was later adopted as a final rule, 
61 Fed. Reg. 25,787 (May 23, 1996), and codified at 38 C.F.R. 
§ 3.358(c).  

The regulations provide that where it is determined that 
there is additional disability resulting from a disease or 
injury or an aggravation of an existing disease or injury 
suffered as a result of training, hospitalization, medical or 
surgical treatment, or examination, compensation will be 
payable for such additional disability.  In determining 
whether additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury upon 
which the claim for compensation is based will be compared 
with the physical condition subsequent thereto.  With regard 
to medical or surgical treatment, the veteran's physical 
condition prior to the disease or injury is the condition 
that the medical or surgical treatment was intended to 
alleviate. Compensation is not payable if the additional 
disability or death results from the continuance or natural 
progress of the disease or injury for which the training, 
treatment, or hospitalization was authorized.  38 C.F.R. § 
3.358(a), (b)(1)(2).

The regulations specify that the additional disability or 
death must actually result from VA hospitalization or medical 
or surgical treatment, and not merely be coincidental 
therewith.  In the absence of evidence satisfying this 
causation requirement, the mere fact that aggravation 
occurred will not suffice to make the additional disability 
or death compensable.  38 C.F.R. § 3.358(c)(1)(2).

The regulations further provide that compensation is not 
payable for the necessary consequences of medical or surgical 
treatment properly administered with the express or implied 
consent of the veteran, or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are 
those that are certain to result from, or were intended to 
result from, the medical or surgical treatment provided. 
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined, at the time 
consent was given, whether that treatment would in fact be 
administered.  38 C.F.R. § 3.358(c)(3).

Finally, if the evidence establishes that the proximate cause 
of the injury suffered was the veteran's willful misconduct 
or failure to follow instructions, the additional disability 
or death will not be compensable, except in the case of a 
veteran who is incompetent.  38 C.F.R. § 3.358(c)(4).

Congress eventually took action to overrule the Supreme Court 
decision in the Gardner case, by amending 38 U.S.C.A. § 1151, 
effective for claims filed on or after October 1, 1997, to 
preclude compensation in the absence of negligence or other 
fault on the part of VA, or an event not reasonably 
foreseeable.  Pub. L. No. 104-204, § 422(a), 110 Stat. 2874, 
2926-27 (1996), codified at 38 U.S.C.A. § 1151 (West 2002); 
see also VAOPGCPREC 40-97 (Dec. 31, 1997).

The Board notes that new regulations pertaining to 
disabilities resulting from VA negligence, which implement 
the post-Gardner changes to 38 U.S.C.A. § 1151, went into 
effect on September 2, 2004.  See 69 Fed. Reg. 46,433-35 
(Aug. 3, 2004), to be codified at 38 C.F.R. § 3.361.  That 
amendment applies only to claims filed on or after October 1, 
1997.  Pub. L. No. 104-204, § 422(a), 110 Stat. 2926 (Sept. 
26, 1996); VAOPGCPREC 40-97, supra.

The veteran filed his current claim seeking compensation 
benefits under 38 U.S.C.A. § 1151 in September 1995, after 
the issuance of the Gardner precedent but before the 
legislation enacted in October 1997.  Therefore, under the 
statute and the opinion of the General Counsel cited above, 
this claim must be adjudicated in accord with the earlier 
version of 38 U.S.C.A. § 1151 and the May 23, 1996, final 
regulation.  As a result, neither evidence of an unforeseen 
event nor evidence of VA negligence would be required in 
order for this claim to be granted.


IV.  Analysis

At the outset, the Board notes that the veteran's claim for 
compensation under 38 U.S.C.A. § 1151 was received in 
September 1995, and the claim will therefore be considered 
under the law and regulations that do not require fault on 
the part of VA, as explained above.

The veteran contends that his claimed disabilities of the 
feet were the direct result of VA medical treatment.  He 
maintains that these conditions were incurred secondary to 
bilateral foot surgery performed by a VA in 1976.  The record 
reflects that the veteran was hospitalized by VA from July to 
September 1976, having undergone surgery to correct bilateral 
hallux valgus and hammertoes in August 1976.  

The veteran maintains that pain and foot problems, including 
neuropathy, as well as chronically problematic hallux valgus 
and hammertoes and additional foot deformity, resulted from 
the 1976 VA treatment.   

The initial question which must be addressed is whether the 
claimed injuries sustained during the course of VA 
hospitalization were caused by or merely coincident with that 
hospitalization.  See Loving v. Nicholson, 19 Vet. App. 96 
(2005).  In order for a claim to succeed under 38 U.S.C.A. 
§ 1151, initially, it is a legal requirement that the 
additional disability at issue in the claim must have 
proximately resulted from VA hospitalization or medical or 
surgical treatment.  38 C.F.R. §§ 3.358(a) & (c)(2), 3.800.  

Clinical records following the 1976 surgery and 
hospitalization reflect that the feet were satisfactorily 
healing without complications.  Records dated from September 
1976 to June 1977 document the veteran's complaints of 
chronic foot pain, but show no other foot pathology or 
additional clinical disability following VA surgery in August 
1976.  These records also reflect that VA fitted the veteran 
for custom molded space shoes.  A record dated in June 1977 
reflects that although the veteran continued to complain of 
pain, the toes were more limber, he was employed and he was 
playing baseball as an outfielder on an American Legion team.  
In sum, the VA post-surgical records reflect that while 
complaints of pain were made, pain was not shown to have 
significantly impacted either the veteran's employability or 
his daily activities and functioning.

Essentially, the only symptom of the feet shown within the 
first post-surgical year (August 1976 to August 1977) 
consists of pain.  However, pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection (or by analogy in this case, compensation benefits 
under the provisions of 38 U.S.C.A. § 1151) may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  See 
also Sanchez-Benitez v. Principi, 259 F.3d 1356, 1362 (Fed. 
Cir. 2001) (declining to reach the question of whether the 
claimant's pain was statutorily compensable, and dismissing 
in part and vacating in part Sanchez-Benitez v. West on other 
grounds).  In essence, manifestations of pain, alone, do not 
constitute a finding of additional disability warranting 
compensation under the provisions of 38 U.S.C.A. § 1151.  In 
this case, there was no clinical indication of any additional 
underlying pathologic abnormality (i.e., in excess of that 
shown before the 1976 VA surgery) of the feet during the year 
following the 1976 VA surgery, and as will be further 
explained herein, that is in fact true for more than 15 years 
subsequent to the 1976 VA surgery.  

It is significant, for purposes of our analysis, that the 
record contains a large gap in evidence, of approximately 15 
years, from mid-1977 to mid-1993, during which time the 
record contains absolutely no clinical evidence of any 
complaints, findings, treatment, or diagnoses relating to the 
feet.  Essentially, the record therefore fails to contain 
evidence which demonstrates continuity of bilateral foot 
symptomatology, for more than 15 years following the 1976 VA 
foot surgery which is claimed herein to be the source of a 
current disability of the veteran's feet.  This gap in the 
evidentiary record weighs strongly against this claim on the 
basis of continuity of symptomatology.  See Mense v. 
Derwinski, 1 Vet. App. 354 (1991); See also Voerth v. West, 
13 Vet. App. 117, 120-1 (1999) (there must be medical 
evidence on file demonstrating a relationship between the 
veteran's current disability and the claimed continuous 
symptomatology).  With all due respect, the veteran's failure 
to seek medical care for his feet for some 15 years after the 
VA surgery must be considered in a case where, as here, he 
seeks to hold the Government liable for the present condition 
of his feet. 


As noted, more than 15 years after the 1976 VA surgery, the 
veteran sought treatment for foot problems from D.A., 
complaining of a 15-year history of foot pain.  In 1993 and 
1994, additional surgery was performed on the left and right 
feet, respectively, by the private podiatrist, Dr. A.  
Specifically, the podiatrist noted symptomatology of the 
feet, identified as hallux abductor valgus bilaterally - 
hallux limitus; rigid quad toe deformity of digits two-four 
bilaterally; and deformed/plantar flexed third metatarsal 
bilaterally.  As detailed herein, Dr. A performed surgery on 
the left (1993) and right foot (March 1994) in conjunction 
with these symptoms, and later in March 1994 performed an 
amputation of the third digit of the veteran's right foot 
secondary to gangrene which resulted from Dr. A's first 
surgery.  

The veteran's currently manifested foot disorders include 
bilateral hallux valgus and hammertoes, which existed even 
prior to the 1976 VA surgery.  However, since 1993, 
additional disability, consisting of toe amputation due to 
infection and osteomyelitis and neuropathy of the lower 
extremities, which was first documented in approximately 1993 
and which was recently diagnosed during a 2004 VA 
examination, has also been manifested.  It is these 
manifestations, particularly, that the veteran and his 
attorney argue represents additional disability incurred as a 
result of the 1976 VA surgery.  Thus, there is current 
additional disability of the feet, manifested by right third 
toe amputation and neuropathy; the critical question is 
whether it is due to the 1976-77 VA foot surgery and 
treatment.  

Consistent with the analogy to a service-connection claim, 
since a section 1151 claim is a claim for disability 
compensation, a veteran is not only required to establish 
some type of injury/disability due to VA medical care, but 
"must still submit sufficient evidence of a causal nexus 
between that . . . event and his or her current disability . 
. . to be ultimately successful on the merits of the claim."  
See Wade v. West, 11 Vet. App. 302, 305 (1998).

Regarding the additional disability which resulted in right 
third toe amputation, the Board must conclude that his 
represents additional disability related solely to the March 
3, 1994, surgery of the right foot performed by Dr. A.  In 
this regard, a March 16, 1994 record of D.A., indicates that 
on March 7, 1994, following surgery that she performed on 
March 3, 1994 (which included right third metatarsal head 
resection), pre-gangrenous changes were noted in the right 
third digit, and cellulitis was present.  Amputation of the 
third toe was recommended to preserve the rest of the right 
foot.  There was no indication in D.A.'s March 1994 surgical 
records that VA treatment in 1976 caused the right third toe 
amputation in 1994.  The clinical records themselves indicate 
that it was a post-surgical (March 1994) infection which 
resulted in gangrenous changes, ultimately resulting in right 
third toe amputation.

It must also be noted that the record contains factually 
inaccurate opinions of
Dr. R, dated in November 1999 and January 2004, purporting to 
link the right toe amputation to 1976 VA surgery, based upon 
a history as reported by the veteran.  Dr. R opined that the 
"amputations were not as a consequence of diabetes or its 
complications" and noted that he chose to accept the 
veteran's sequence of events, i.e., osteomyelitis after 
corrective toe surgery.  The Board points out that it was 
D.A. who performed the corrective toe surgery in 1994, and 
that the record does not show that infection and or 
osteomyeleitis occurred after the 1976 VA surgery.  A medical 
opinion based upon an inaccurate factual premise is not 
probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  
Moreover, a bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  
Finally, a bare transcription of lay history, unenhanced by 
additional comment by the transcriber, does not become 
competent medical evidence merely because the transcriber is 
a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 
409 (1995).  As it is clear in this case both that Dr. R did 
not review any of the clinical evidence or records in the 
claims folder when making his opinions and that he relied on 
an inaccurate factual history, provided solely by the 
veteran, these opinions are of no probative value. 

In a December 2003 statement, Dr. A noted that the veteran 
had current additional disability, described as pre-
ulcerative areas over the right second and left third and 
fifth metatarsal heads, and that, due to tendon and muscle 
imbalance, toes one through four were overlapping in the left 
foot.  None of those manifestations was noted following the 
VA 1976 surgery or for more than 15 years.  In fact it was 
not until following the private podiatric surgery of 1993 and 
1994 that this additional disability was shown.  The clinical 
records in this regard certainly suggest that it may have 
been in fact the 1993 and 1994 treatment of D.A., the 
podiatrist, which resulted in the veteran's currently 
manifested additional disability, consisting of pre-
ulcerative areas over the right second and left third and 
fifth metatarsal heads and that, due to tendon and muscle 
imbalance, toes one through four were overlapping in the left 
foot.

D.A. also faults VA for "negligence" following the 1976 
surgery, for not providing proper shoe gear throughout the 
years and for neglect of treatment.  However, the records 
clearly establish that, that within months of the 1976 
surgery, VA issued custom fitted space shoes to the veteran.  
The fact that he did not thereafter return for treatment for 
the next 15 years, and presumably in the absence of symptoms 
requiring treatment, does not in any way bespeak 
"negligence" on the part of VA.  

The competent medical evidence regarding the etiology of the 
currently manifested neuropathy of the feet is divided.  In 
this regard, the record contains a December 2004 VA 
examination report in which the diagnoses included peripheral 
neuropathy of the lower extremities, secondary to diabetes.  
The record reflects that the diabetes was diagnosed in 
approximately 1981.  The VA examiner concluded that the 
neurological symptoms and diagnosis experienced by the 
veteran were secondary to diabetes and peripheral vascular 
disease, and rendered the opinion that it is not likely that 
the veteran's current foot problems are secondary to his 
previous surgery in 1976.  The examiner explained that an EMG 
study showed absent peripheral pulses, and was consistent 
with diabetic peripheral neuropathy.

On the other hand, the record contains multiple opinions from 
Dr. A, the podiatrist who performed the foot surgeries in 
1993 and 1994; and from Dr. R, who has treated the veteran 
for diabetes since 1995, to the effect that the veteran's 
foot symptoms and neuropathy from 1993 forward were not the 
result of any diabetic neuropathy or vascular disease, but 
were singularly attributable to treatment, or possibly lack 
of appropriate treatment, furnished by VA in 1976.  In this 
regard, Dr. A indicated that, had the foot surgeries been 
performed correctly in 1976, there would have been no need 
for further reconstructive surgery and the amputation of a 
right toe due to gangrene.  Dr. R reported in a January 2004 
statement that the veteran had initially sought treatment at 
his practice in 1993, and that he had personally treated the 
veteran from 1995 forward (to January 2004), during which 
time there was no evidence of either diabetic neuropathy or 
diabetic vascular disease.  

The Board finds that the inconsistencies in the opinions of 
both Dr. A and Dr. R adversely affect their probative weight 
in this matter.  In March 1994 medical records of Dr. A, she 
described the veteran as a "brittle diabetic", and, in a 
June 1997 statement, she indicated that she saw him 
periodically for diabetic foot care.  In September 1999, she 
opined that the veteran's foot deformities had nothing to do 
with his diabetes, and indicated that bunions and hammertoe 
deformities are present among many individuals who were not 
diabetic.  Be that as it may, the Board observes that both 
bunions and hammertoe deformities existed prior to the 1976 
VA surgery, and therefore do not constitute any additional 
disability attributable to the VA surgery in 1976.  Moreover, 
Dr. A's December 2003 statement indicates that the veteran 
continues to suffer from bilateral foot deformities, which 
allegedly she attempted to surgically correct in 1993 and 
1994.  

The opinions of Dr. R, who has treated the veteran for 
diabetes since 1995 after a referral from Dr. A, have been 
discussed previously, but further analysis is warranted as to 
his January 2004 opinion.  At that time, Dr. R opined that, 
from 1995 to January 2004, the veteran had not demonstrated 
any diabetic neuropathy or diabetic vascular disease.  It was 
noted that a sensory examination was almost normal.  Dr. R 
then opined that, since the veteran did not have any diabetic 
complication resulting in either foot deformity, neuropathy, 
or vascular disease, the toe infection which developed in 
1993 was attributable to VA treatment.  Again, as mentioned 
before, it is clear both that Dr. R failed to review the 
evidentiary record in this case and that the facts upon which 
he based his opinion are inaccurate.  No toe infection was 
manifested after the 1976 surgery or for more than 16 years 
thereafter, and then the infection followed private right 
foot surgery of March 1994.  As discussed above, a medical 
opinion based upon an inaccurate factual premise is not 
probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  




With respect to Dr. R's conclusion that no diabetic 
neuropathy has been shown from 1995 to January 2004, the 
Board simply points out that peripheral neuropathy was shown 
on EMG studies conducted in 1995 and 2004.  In 2004, the 
neuropathy was specifically attributed by a VA examiner to 
the veteran's diabetes, inasmuch as absent peripheral pulses 
were shown at that time.  The record fails to show any 
neuropathy of the feet from 1976 to 1992, or for more than 15 
years after the VA surgery, and shows that it was not 
apparent until Dr. A treated the veteran.  Dr. A made note in 
her December 2003 statement that "In mention to where the 
patient was able to run after I performed surgery on him, the 
patient was totally neuropathic at that point [some point 
during her treatment, date not identified], had an insensate 
foot, therefore, could not feel his feet and they were 
asymptomatic at that time."  We must respectfully note that 
this statement makes no sense, as a result of inconsistency 
and lack of detail.  Moreover, it is not at all probative as 
to the etiology of any neurological deficit shown at that 
time, inasmuch as the podiatrist lacks any supporting 
clinical evidence for her apparent suggestion that this 
neuropathy is attributable to VA treatment in 1976.  

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reflect others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  But, we are mindful that 
we cannot make our own independent medical determinations, 
and that we must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Evans v. West, supra; see also Rucker v. Brown, 10 
Vet. App. 67, 74, (1997); citing Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Thus, the weight to be according the 
various items of evidence in this case must be determined by 
the quality of the evidence, and not necessarily by its 
quantity or source.

The Board finds the medical opinions of Dr. R to be of the 
least probative value in this case, inasmuch as it is clear 
that his opinions were made without the benefit of review of 
the clinical evidence in the claims folder, were based solely 
upon a factual premise presented by the veteran (which was 
not accurate) and contain medical findings which have been 
refuted by at least one other source based upon the results 
of EMG testing.  The opinions of the podiatrist are also of 
limited probative value, inasmuch as, similarly, her opinions 
were not based upon a cumulative review of the evidence.  
Moreover, although Dr. A asserts that the veteran acquired 
additional disability from either improper VA treatment in 
1976 or from an improper denial of VA treatment thereafter, 
the record is devoid of any competent evidence of either 
additional disability or VA refusal to treat the veteran 
during the lengthy period of some 15 years after the 
veteran's 1976 surgery and convalescence.  It was not until 
1993 and 1994, when Dr. A began to treat the veteran, that 
the record again documented foot problems.  

In essence, the most probative evidence on file consists of 
the objective clinical records themselves, which reflect that 
during the time period from 1977-1992, there were no 
manifestations of any additional disability following the 
1976 VA surgery, nor was any shown until 1993, when the 
veteran was treated and underwent several surgical procedures 
by a private podiatrist.  Furthermore, a causal nexus between 
the VA treatment in 1976-77, the veteran's problems in the 
1990's, and his currently claimed disabilities, has not been 
shown.  The 2004 VA examination, which included thorough 
review of the claims file, and which culminated in the 
opinion that the current disability of the feet experienced 
by the veteran is due to diabetic neuropathy and peripheral 
vascular disease of the lower extremities, is deemed by the 
Board to be of the highest probative value. 

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
the evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).


In view of the foregoing, the Board finds that, because the 
probative weight of the negative evidence exceeds that of the 
positive, and the claim for entitlement to compensation under 
38 U.S.C.A. § 1151 for a bilateral foot disorder must be 
denied, on the basis that the record is against a finding 
that additional disability resulted from the VA surgery in 
1976.


ORDER

Entitlement to benefits under the provisions of 38 U.S.C.A. § 
1151 for bilateral foot disorders, claimed as resulting from 
hospitalization and medical treatment received at a VA 
Medical Center in 1976, is denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


